                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

SANDRA CLOWNEY                          :

                 Plaintiff              :    CIVIL ACTION NO. 3:17-223

  v.                                    :         (JUDGE MANNION)

URS/AECOM, URS FEDERAL    :
SERVICES, and I.A.M.
INTERNATIONAL ASSOCIATION :
OF MACHINISTS & AEROSPACE
WORKERS, DISTRICT 1 and   :
LOCAL 1717.
                          :
            Defendants

                                    ORDER

       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT the pending motions of defendants, the

International   Association    of   Machinists    and    Aerospace     Workers

(“International”); URS/AECOM, URS Federal Services (“URS”); District 1

(“District”); and Local 1717 (“Local”), are GRANTED as follows:

       (1) International’s motion for summary judgment, (Doc. 52) with

         respect to count V of the plaintiff’s second amended complaint (Doc.

         12), and count I and II of the plaintiff’s complaint in the consolidated

         case (No. 3:17-cv-1761, Doc. 1) is GRANTED on all counts.
       (2) URS’s motion for summary judgment (Doc. 50) with respect to

           counts I, II, and V of the plaintiff’s second amended complaint (Doc.

           12) and counts I and II of the plaintiff’s complaint in the consolidated

           case (No. 3:17-cv-1761, Doc. 1) is GRANTED.

       (3) District and Local’s joint motion for summary judgment, (Doc. 51)

           with respect to counts I and II of the plaintiff’s complaint in the

           consolidated case (No. 3:17-cv-1761, Doc. 1) is GRANTED.

       (4) The clerk of court is directed to CLOSE this case.


                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: September 30, 2019
17-223-02-ORDER




                                        -2-
